Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 2/4/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 4-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vermani et al. (U.S. PG-Publication # 2019/0081664), in view of Lee et al. (U.S. PG-Publication # 2015/0009966).


          Consider claims 1 and 8, Vermani et al. clearly disclose a method of performing joint transmission (par. 13 (establishing, via a first access point, a distributed MIMO joint transmission opportunity with one 
or more second access points to one or more stations)) in a WLAN system (par. 3 (WLAN)), comprising:           
          transmitting, by a master-access point (M-AP) (fig. 7b, par. 95 (When the central controller 755 manages the joint transmission 
communication system 750, then all of the APs 104 of the joint 
transmission communication system 750 may be slave APs 104), a first control frame for providing notification of the joint transmission to first and second slave-access points (S-APs) (par. 13 (generating, via a processor, a first message for transmission to the stations and the second access points. The first message indicates a null data packet transmission and the stations configured to receive a stream during the joint transmission opportunity)); 
          transmitting, by the M-AP, a data frame to the first and second S-APs (par. 13 (generating, via a processor, a first message for transmission to the stations and the second access points. The first message indicates a null data packet transmission)); 
          transmitting, by the M-AP, a second control frame comprising scheduling information necessary for the joint transmission to the first and second S-APs; and 
          performing, by the M-AP, the joint transmission on a station (STA) through the first and second S-APs (par. 95 (when multiple APs 104 are each transmitting a portion of the data to the STA 106…..When the master AP 104a manages the joint transmission communication system 750, the remaining APs 104 of the joint transmission 
communication system 750 may be slave access points (APs) 104)),
          wherein the data frame is transmitted from the first and second S-APs to the STA through the joint transmission (par. 95 (when multiple APs 104 are each transmitting a portion of the data to the STA 106, the data transmissions of each AP 104 must be coordinated with the other APs 104 to ensure that data transmissions are not duplicated, that all data is transmitted, that data transmissions do not overlap each other, etc.)).
          However, Vermani et al. do not specifically disclose transmitting, by the M-AP, a second control frame comprising scheduling information necessary for the joint transmission to the first and second S-APs 
          In the same field of endeavor, Lee et al. clearly show: 
           transmitting, by the M-AP, a second control frame comprising scheduling information necessary for the joint transmission to the first and second S-APs (par.38 (the AP controller (APC) 200 assigns (implicitly or explicitly) an AP to be a sync master. The sync master transmits a synchronization frame to other APs to inform them of the CoMP timing and duration));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing joint transmission, as taught by Vermani, and show transmitting, by the M-AP, a second control frame comprising scheduling information necessary for the joint transmission to the first and second S-APs, as taught by Lee, so that more data can be carried by the wireless medium.



           Consider claim 15, it is being rejected for the same reasons as set forth in cliam 1, except transmitting, by the STA, ACK or a block ACK (BA) frame for the data frame to the first or second S-AP (fig. 6 (606), par. 86 (During the third phase 606, the AP 104a sends a trigger frame 625 to OBSS APs 104b and 104c… 
the resource units for UL block acknowledgements 627 may be indicated in the NDPA and scheduling frames of one or more of the communications 615, 617, and/or 619)).



          Consider claim 4, and as applied to claim 1 above, 
                         claim 11, and as applied to claim 8 above, 
Vermani et al. clearly disclose receiving, by the M-AP, a first ACK frame a response to the first control frame from the first and second S-APs (fig. 6 (606), par. 86 (During the third phase 606, the AP 104a sends a trigger frame 625 to OBSS APs 104b and 104c…. the resource units for UL block acknowledgements 627 may be indicated in the NDPA and scheduling frames of one or more of the communications 615, 617, and/or 619)); and
          However, Vermani et al. do not specifically disclose receiving, by the M-AP, a second ACK frame as a response to the data frame from the first and second S-APs. 
          In the same field of endeavor, Lee et al. clearly show:                   
          receiving, by the M-AP, a second ACK frame as a response to the data frame from the first and second S-APs (par. 38 (The AP controller 200 can also operate via handling legacy preamble, managing CoMP ACKs, and coordinating sounding among APs, and/or distributed CoMP beamforming)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing joint transmission, as taught by Vermani, and show receiving, by the M-AP, a second ACK frame as a response to the data frame from the first and second S-APs, as taught by Lee, so that more data can be carried by the wireless medium.



          Consider claim 5, and as applied to claim 4 above, 
                         claim 12, and as applied to claim 11 above, 
Vermani et al. clearly disclose the method as described.
          a third ACK frame which is a response to the data frame transmitted through the joint transmission is transmitted from the STA to the first S-AP (figs. 8A and 8B, par. 119 (The transmission period may be concluded with acknowledgement messages 816a-d being transmitted from each STA 106)),
          the method further comprising: 
          receiving, by the M-AP, a fourth ACK frame comprising ACK information identical with ACK information of the third ACK frame from the first S-AP, and 
          the first S-AP is associated with the STA (fig. 7b, par. 96 (the central controller 755 coordinating timing synchronization between the APs 104 and the STA 106 may also control or manage synchronization between the APs 104. The APs 104 participating in transmitting data to the STA 106 may participate in joint transmissions)).
          However, Vermani et al. do not specifically disclose receiving, by the M-AP, a fourth ACK frame comprising ACK information identical with ACK information of the third ACK frame from the first S-AP. 
          In the same field of endeavor, Lee et al. clearly show: 
          receiving, by the M-AP, a fourth ACK frame comprising ACK information identical with ACK information of the third ACK frame from the first S-AP (par. 38 (The sync master transmits a synchronization frame to other APs to inform them of the CoMP timing and duration…. The AP controller 200 can also operate via handling legacy preamble, managing CoMP ACKs, and coordinating sounding among APs, and/or distributed CoMP beamforming)), and                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing joint transmission, as taught by Vermani, and show receiving, by the M-AP, a fourth ACK frame comprising ACK information identical with ACK information of the third ACK frame from the first S-AP, as taught by Lee, so that more data can be carried by the wireless medium.



          Consider claim 6, and as applied to claim 1 above,
                         claim 13, and as applied to claim 8 above,  
Vermani et al. clearly disclose: 
          selecting, by the M-AP, an S-AP which is to participate in the joint transmission based on channel state information (par. 82 (During the first phase 602, the AP 104a may transmit a trigger message or frame 610 directed to OBSS APs 104 (e.g., APs 104b-104d). In some embodiments, the AP 104a may transmit the trigger frame 610 to only selected APs 104)), 
          wherein the channel state information is measured by the STA and included in an null data packet (NDP) frame (par. 121 (The STAs 106 may provide channel state information (CSI) as feedback 808 to the NDP 804)), 
          the NDP frame is transmitted from the STA to the first S-AP based on an NDP trigger frame (par. 121 (The STAs 106 may provide channel state information (CSI) as feedback 808 to the NDP 804)), 
          the NDP trigger frame is transmitted from the first S-AP to the STA based on the first control frame (par. 121 (When the feedback 808 is received by one BSS 302 at a time, the optional trigger 806 may be needed before every BSS's feedback transmissions between corresponding STAs 106 and AP 104))), and 
          the first S-AP is associated with the STA (fig. 7b, par. 96 (the central controller 755 coordinating timing synchronization between the APs 104 and the STA 106 may also control or manage synchronization between the APs 104. The APs 104 participating in transmitting data to the STA 106 may participate in joint transmissions)).  



         Consider claim 7, and as applied to claim 1 above,
                        claim 14, and as applied to claim 8 above,  
Vermani et al. clearly disclose a method, wherein the M-AP and the first and second S-APs are connected through wireless backhaul (par. 95 (The central controller 755 (or master AP 104a) may establish a backhaul network between itself and all communicating APs 104)).





         Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vermani et al. (U.S. PG-Publication # 2019/0081664), in view of Lee et al. (U.S. PG-Publication # 2015/0009966), in view of Xia et al. (U.S. PG-Publication # 2015/0295629), and in view of Vermani et al. (U.S. PG-Publication # 2020/0045560), hereinafter “Vermani2”. 



          Consider claim 2, and as applied to claim 1 above,
                         claim 9, and as applied to claim 8 above, 
Vermani et al. clearly disclose the first control frame is a joint transmission announcement (JTA) frame (par. 120 (the joint transmission 
opportunity 800, 805 shown in FIGS. 8A and 8B may be based on NDPA and NDP messages, where one AP 104 serves as a master AP 104 and starts the sounding process through an NDPA 802)), 
          However, Vermani et al. do not specifically disclose the first identification is an association identifier (AID) or MAC address of the first and second S-APs participating in the joint transmission.
          In the same field of endeavor, Xia et al. clearly show:                   
          the first control frame comprises a first identification and a second identification (par. 162 (For multi-AP communications, the NDPA frame may take a format as illustrated in FIG. 17. The NDPA frame 1700 may comprise … The Addr1 field 1706 and Addr2 field 1708 may specify the MAC address of AP1 and AP2, respectively)), 
          the first identification is an association identifier (AID) or MAC address of the first and second S-APs participating in the joint transmission (par. 162 (For multi-AP communications, the NDPA frame may take a format as illustrated in FIG. 17. The NDPA frame 1700 may comprise … The Addr1 field 1706 and Addr2 field 1708 may specify the MAC address of AP1 and AP2, respectively)); 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing joint transmission, as taught by Vermani, and show the first identification is an association identifier (AID) or MAC address of the first and second S-APs participating in the joint transmission, as taught by Xia, so that more data can be carried by the wireless medium.
          However, Vermani and Xia do not specifically disclose the second identification is a temporary identifier of the first and second S-APs and the STA participating in the joint transmission.
          In the same field of endeavor, Vermani2 et al. clearly show:                   
          the second identification is a temporary identifier of the first and second S-APs and the STA participating in the joint transmission (par. 77 (the trigger frame may identify a number of STAs associated with the AP, and may solicit uplink (UL) multi-user (MU) data transmissions from the identified STAs using their allocated RUs. The trigger frame may use association identification (AID) values, assigned by the AP to its associated STAs, to identify which STAs are to transmit UL data to the AP in response to the trigger frame)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing joint transmission, as taught by Vermani, show the first identification is an association identifier (AID) or MAC address of the first and second S-APs participating in the joint transmission, as taught by Xia, and show the second identification is a temporary identifier of the first and second S-APs and the STA participating in the joint transmission, as taught by Vermani2, so that more data can be carried by the wireless medium.
 



         Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vermani et al. (U.S. PG-Publication # 2019/0081664), in view of Lee et al. (U.S. PG-Publication # 2015/0009966), and in view of Wong et al. (U.S. PG-Publication # 2014/0362840).


          Consider claim 3, and as applied to claim 1 above, 
                         claim 10, and as applied to claim 8 above, 
Vermani et al. clearly disclose the method as described.
          However, Vermani et al. do not specifically disclose the second control frame is a synchronization frame or a joint transmission trigger frame. 
          In the same field of endeavor, Lee et al. clearly show:                   
          the second control frame is a synchronization frame or a joint transmission trigger frame (par.38 (the AP controller (APC) 200 assigns (implicitly or explicitly) an AP to be a sync master. The sync master transmits a synchronization frame to other APs to inform them of the CoMP timing and duration)), 
          the second control frame comprises information on a bandwidth for scheduling of the data frame, a resource unit, a modulation and coding scheme (MCS), multi-input multi-output (MIMO), and transmission power, and  
          synchronization of the first and second S-APs for the joint transmission is performed based on the synchronization frame (par.38 (the AP controller (APC) 200 assigns (implicitly or explicitly) an AP to be a sync master. The sync master transmits a synchronization frame to other APs to inform them of the CoMP timing and duration)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing joint transmission, as taught by Vermani, and show the second control frame is a synchronization frame or a joint transmission trigger frame, as taught by Lee, so that more data can be carried by the wireless medium.
          However, Vermani et al. do not specifically disclose the second control frame comprises information on a bandwidth for scheduling of the data frame, a resource unit, a modulation and coding scheme (MCS), multi-input multi-output (MIMO), and transmission power. 
          In the same field of endeavor, Lee et al. clearly show:                   
          the second control frame comprises information on a bandwidth for scheduling of the data frame, a resource unit, a modulation and coding scheme (MCS), multi-input multi-output (MIMO), and transmission power (par. 32 (one or both of the first and second APs may select at least one operational 
parameter by which the first and second communications are performed……operational parameters may include…bandwidth
..scheduling….power….timing synchronization; par. 117 (All APs may be configured to send synch/trigger frame to their STA or STAs….Synch frame may be sent at low MCS ));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing joint transmission, as taught by Vermani, show the second control frame is a synchronization frame or a joint transmission trigger frame, as taught by Lee, and show the second control frame comprises information on a bandwidth for scheduling of the data frame, a resource unit, a modulation and coding scheme (MCS), multi-input multi-output (MIMO), and transmission power, as taught by Wong, so that more data can be carried by the wireless medium.

 











Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 16, 2022